Citation Nr: 1111100	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), has been submitted and, if so, whether service connection is warranted.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2008 Regional Office (RO) in Cleveland, Ohio rating decisions.

Initially, the Board notes that in October 2008 the Veteran submitted a statement in which he requested to "re-open" his claim for entitlement to service connection for PTSD.  The RO considered this statement a claim to reopen and developed the claim as such.  The Board notes, however, that this statement was received less than one month after the issuance of a September 2008 statement of the case addressing the issue of entitlement to service connection for PTSD.  Given the Veteran's clear intent to pursue his claim for entitlement to service connection for PTSD and the non-adversarial, uniquely pro-veteran claims process within VA, the Board will consider the October 2008 statement a substantive appeal of the Veteran's claim for entitlement to service connection for PTSD addressed in the September 2008 statement of the case.  As such, and as noted above, the present issue on appeal stems from the Veteran's petition to reopen his claim for entitlement to service connection for PTSD received by the VA on February 28, 2007.   

The July 2007 rating decision declined reopening the claim finding no new and material evidence had been submitted.  The subsequent October 2008 statement of the case (SOC), however, reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  An unappealed March 1999 rating decision denied service connection for PTSD, finding no evidence of a diagnosis of or treatment for PTSD either in service or after service.

2.  Evidence received since March 1999 raises a reasonable possibility of substantiating the Veteran's PTSD claim.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD that is related to his military service.

4.  Audiometric examinations correspond to a level II hearing loss for the right ear and a level III hearing loss for the left ear.

5.  The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the March 1999 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2010).

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue of whether new and material evidence had been submitted for the Veteran's claim of entitlement to service connection for PTSD and entitlement to service connection for PTSD, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

With respect to the Veteran's claim for an initial compensable rating for hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in May 2008, that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a higher rating, specifically, the Veteran's October 2008 notice of disagreement claimed that he was entitled to a 10 percent rating for his hearing loss.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examination in July 2008.  The examination discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2008 VA examination report is thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examination in this case is adequate upon which to base a decision in that it was performed by a neutral, skilled provider who accurately recited the Veteran's history and the examiner's resulting report provides the data required to appropriately rate the Veteran's disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In that regard, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his July 2008 VA examination.  Furthermore, the Board notes that the July 2008 VA examination report discussed the Veteran's difficulty in understanding the spoken voice unless he is looking at the speaker and in a quiet environment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiner discussed the functional effects of the Veteran's hearing problems in the examination report.  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis, 6 Vet. App. at 430.  Consequently, the Veteran's claim is ripe for appellate disposition.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran contends that he has PTSD as the result of his active duty service.  Specifically, the Veteran reports multiple traumatic incidents due to his combat service in Vietnam.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  

In a March 1999 rating decision, the RO denied service connection for PTSD.  The claims file does not indicate, nor does the Veteran contend, that he appealed the March 1999 rating decision.  As no correspondence was received from the Veteran within the appeal period perfecting her appeal with respect to the issue of entitlement to service connection for PTSD, therefore, the March 1999 rating decision is final.

At the time of the March 1999 decision, the record included service treatment records that were absent of complaints, treatment, or diagnoses of PTSD or other psychiatric disorder, including during his April 1970 separation examination and report of medical history.    

Potentially relevant evidence received since the March 1999 rating decision includes VA and private treatment records, VA examination reports from June 2007 and March 2010, and multiple statements from the Veteran.    

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he has PTSD as a result of his military service.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current diagnosis of PTSD or evidence of a diagnosis of or treatment for PTSD in service.  The Board finds the evidence received since the March 1999 rating decision does.

VA treatment records include assessments by multiple VA treatment providers from March 2008 diagnosing the Veteran with PTSD according to the DSM-IV criteria and relating that diagnosis, at least in part, to stressor events occurring during the Veteran's military service.

Pursuant to the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the multiple diagnoses of PTSD, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's claim.

Having reopened the claim for service connection for PTSD, the Board will now evaluate that claim on the merits.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD and major depressive disorder are not classified as a psychosis, and service connection for these disorders may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

As noted above, the Veteran contends that he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that his involvement in combat operations in Vietnam, including witnessing the death of his first sergeant in August 1969, the head injury of a friend in August 1969, and an incident involving the Veteran's grenade hitting a tree and bouncing back that was potentially the cause of a shrapnel injury to the lung of his team leader in November 1969.

The Board notes that according to the Veteran's DD-214 his military occupational specialty (MOS) was a Light Weapons Infantryman and that he was awarded the Combat Infantryman Badge for his service in Vietnam.  In light of the Veteran's statements and the official records of the Veteran's exposure to combat in service, the Board concedes that the Veteran's alleged in- service stressors are presumed to have occurred.  38 U.S.C.A. § 1154(b) (West 2002).  Even with a conceded in-service stressor, the evidence must still establish by competent medical evidence that the Veteran has a current disability due to those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As there is an approximate balance of the positive and negative evidence as to whether he has PTSD due to service, the Board concludes service connection is warranted.

In this regard, as discussed above, the Veteran's service treatment records are silent as to any treatment for or diagnosis of PTSD or other psychiatric problems, to include at the time of his April 1970 separation medical examination and contemporaneous report of medical history.  

After service, as noted above, the Veteran filed a claim for entitlement to service connection for PTSD in December 1998; however, the Veteran failed to provide any evidence of treatment for or diagnosis of PTSD or other psychiatric disorder at that time.  The first evidence of record of treatment for psychiatric problems are private treatment records beginning in approximately January 2007.  At that time, the Veteran sought treatment due to grief over the unexpected deaths of his son in October 2006 and his uncle in January 2007.  At that time, the Veteran did not report any symptoms related to his military service and his diagnosis was depressive disorder not otherwise specified.  February 2007 private treatment records indicate that the diagnosis was adjusted to major depressive disorder, single episode due to severe bereavement.  The evidence indicates continued private treatment through March 2007 with no change in diagnosis.

In June 2007, the Veteran was afforded a VA examination.  The examiner noted review of the claims file and treatment records.  The examiner noted no evidence of mental health diagnosis or treatment in the service treatment records.  The examiner discussed the Veteran's treatment beginning in January 2007.  The Veteran reported inpatient rehabilitation in 1996 for alcohol and cocaine dependence, but no hospitalizations for mental health problems.  The Veteran described a history of childhood physical and sexual abuse.  The Veteran reported nightmares and intrusive memories of Vietnam that had increased since the death of his son.  The examiner concluded that the Veteran's reported symptoms did not meet the requirements of Criteria C - Avoidance Symptoms of the DSM-IV, but did meet the other criteria.  The examiner concluded that the Veteran did not currently meet all the DSM-IV criteria for PTSD and that his symptoms were primarily grief, anger, and lingering depressive symptoms related to the unexpected death of his son, although noting some nightmares, intrusive memories, and arousal symptoms due to his Vietnam service.  As such, the examiner's Axis I diagnoses were limited to alcohol dependence; major depressive disorder, single episode, in partial remission; bereavement; and cocaine dependence, in sustained full remission.

In March 2008, the Veteran sought treatment for psychiatric problems with the VA.  At that time, the Veteran was examined by a nurse practitioner with a specialty in psychiatry.  The Veteran reported chronic depression for the previous year and a half following the unexpected death of his son, indicating that he had discovered the body.  He also indicated that he had lost his job three weeks previously, which had increased his depression.  The Veteran also noted problems relating to his service in Vietnam.  The Veteran discussed witnessing the death of his first sergeant, the head injury of a friend, and the incident involving his grenade discussed above.  The Veteran noted weekly flashbacks to Vietnam, exaggerated startle response, hypervigilence, and emotional detachment.  The treatment provider discussed the Veteran's history and the results of psychiatric evaluation.  Based on the foregoing, the nurse practitioner made Axis I diagnoses of depression not otherwise specified; PTSD; alcohol dependence; cannabis dependence in remission; cocaine dependence in remission; heroin dependence in remission.

Subsequent VA treatment records from multiple licensed social workers also included diagnoses of PTSD.

The Veteran was provided an additional VA examination in March 2010.  The examiner discussed the Veteran's reported history and the service treatment records and post-service treatment records in the claims file.  The examiner noted that the Veteran's reported symptoms during three separate psychiatric tests were more consistent with exaggeration of emotional distress and indicative of malingering.  The examiner noted, however, that the results of the tests did not suggest that the Veteran did not have PTSD, depression, or other psychiatric disorder, but merely that it was not possible to determine the severity of any such disorders based on the Veteran's responses in testing.  The examiner noted that the Veteran had been diagnosed with PTSD by multiple VA treatment providers and that he was one symptom away from a diagnosis of PTSD during the June 2007 VA examination.  The examiner found it significant that there was no indication of exaggeration during the June 2007 VA examination.  Based on the foregoing, the examiner's Axis I diagnoses were malingering on current evaluation; alcohol dependence, early partial remission; and cocaine dependence, sustained full remission.

The Board recognizes that there is potentially conflicting evidence of record. On the one hand, the June 2007 VA examiner opined that the Veteran did not have a current diagnosis of PTSD.  On the other hand, a nurse practitioner with a specialty in psychiatry and multiple VA social workers have each diagnosed the Veteran with PTSD.  The March 2008 initial psychiatric evaluation by the nurse practitioner extensively discussed the Veteran's reported symptoms and history and rendered an Axis I diagnosis of PTSD.  In addition, the Board has considered the March 2010 VA examination report, wherein the examiner noted that the Veteran had nearly met the criteria for a diagnosis of PTSD in the June 2007 VA examination and gave credence to the multiple diagnoses of PTSD by VA treatment providers.  While the testing at that time did not permit a diagnosis of PTSD, due to the Veteran's exaggerated symptoms and evidence of malingering, the examiner explicitly noted that the results did not relate to whether the Veteran had a current diagnosis of PTSD, but merely involved the level of severity of any existing psychiatric disorder.  

With respect to the PTSD diagnoses by the nurse practitioner and multiple social workers, the Board notes it is not necessary for a diagnosis of PTSD to come from a licensed psychologist or psychiatrist.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that a diagnosis may be rendered by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1)).  The Board finds these treatment reports credible and probative, especially with respect to the diagnosis of the nurse practitioner.  The nurse practitioner based her diagnosis on consideration of the Veteran's prior medical records, an interview with the Veteran, and on consideration of the DSM-IV criteria for PTSD.  The nurse practitioner linked the diagnosis to the Veteran's confirmed in-service stressors.  Furthermore, although the June 2007 and March 2010 VA examiners did not diagnose PTSD the March 2010 examiner specifically noted that the findings during that examination did not preclude the diagnosis of PTSD and noted the multiple PTSD diagnoses of record.  As discussed above, the June 2007 VA examiner noted the Veteran's reported symptoms of PTSD, including nightmares and flashbacks, but found that the Veteran was short of one criterion for a DSM-IV diagnosis of PTSD.  In light of these multiple somewhat conflicting opinions, the Board concludes the evidence is essentially in equipoise as to whether the Veteran currently has PTSD related to military service.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.

In summary, in light of the Veteran's presumed in-service stressors and the VA nurse practitioner's and social workers' diagnoses of PTSD, which they related in some measure to the Veteran's confirmed stressors, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Increased Rating

The Veteran also alleges that the RO erroneously failed to assign him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is noteworthy at the outset that hearing loss disability is rated based on audiometry specified by regulation.  Inasmuch as any private audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.

In July 2008, the Veteran was afforded a VA examination.  The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
50
55
LEFT
5
20
20
45
60

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 84 percent for the right ear and 80 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 31 for the right ear and 36 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and III for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In November 2008, the Veteran was scheduled for hearing testing for hearing aids; however, the Veteran was noted to be very "sluggish" and the results were felt to be of questionable validity.  Therefore, the treatment provider used the results obtained in the July 2008 VA examination.  The Veteran was fitted for hearing aids in February 2009.

The Board has considered the statements provided by the Veteran and his representative that he should receive a 10 percent rating because he had been fitted for hearing aids.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, there is no evidence of a change in the Veteran's hearing since the July 2008 examination.  Indeed, the Veteran's current hearing aids were provided based on the audiometric readings obtained in the July 2008 VA examination.  As such, there is nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level at any point since service connection was granted.  Staged ratings, therefore, are inapplicable here.  See Fenderson, supra.  Considering the results of the VA examinations, entitlement to a compensable rating is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty understanding speech when he is not looking at the speaker or is in a noisy environment.

In that regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


